Order filed, September 20, 2012.




                                           In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00797-CR
                                    ____________

                       LISA MICHELLE ESTRADA, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 262nd District Court
                                Harris County, Texas
                          Trial Court Cause No. 1296827-A


                                          ORDER

       The reporter’s record in this case was due September 6, 2012. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Mattie Kimble, the official court reporter, to file the record in this
appeal within 10 days of the date of this order.

                                        PER CURIAM